     Case: 4:19-cv-02063-HEA Doc. #: 4 Filed: 08/22/19 Page: 1 of 1 PageID #: 14



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

ST. LOUIS-KANSAS CITY CARPENTERS                    )
REGIONAL COUNCIL, et al,                            )
                                                    )
              Plaintiffs,                           )      Case No. 4:19-cv-02063 HEA
                                                    )
v.                                                  )
                                                    )
SUPERIOR TURF INSTALLATION, LLC,                    )
                                                    )
              Defendant.                            )

                      MOTION TO DISMISS WITHOUT PREJUDICE

        Come now plaintiffs, through counsel, and dismiss the above-captioned matter without

prejudice.

                                                    Respectfully submitted,

                                                    HAMMOND AND SHINNERS, P.C.
                                                    13205 Manchester Road, Ste. 210
                                                    St. Louis, Missouri 63131
                                                    Phone: (314) 727-1015
                                                    Fax: (314) 727-6804


                                                           /s/ Greg A. Campbell
                                                    GREG A. CAMPBELL, #35381
                                                    Attorney for Plaintiffs



                                CERTIFICATE OF SERVICE

       I hereby certify that on August 22, 2019, the foregoing was filed electronically with the
Clerk of the Court and a copy was mailed by the United States Postal Service to the following
non-participant in Electronic Case Filing: Superior Turf Installation, LLC, 3 Rolling Hills Court,
St. Charles, MO 63304.

                                                            /s/ Greg A. Campbell
